*113OPINION OF THE COURT
Per Curiam.
On April 1, 2011, the respondent pleaded guilty before the Honorable Patricia DiMango, in Supreme Court, Kings County, to grand larceny in the third degree (nine counts), in violation of Penal Law § 155.35, a class D felony; attempted grand larceny in the second degree, in violation of Penal Law §§ 110.00 and 155.40, a class D felony; and scheme to defraud in the first degree, in violation of Penal Law § 190.65 (1), a class E felony. On June 1, 2011, he was sentenced to five years’ probation and 190 days of community service, and directed to pay a $300 surcharge, a $50 DNA fee, and a $25 crime victims assessment fee.
As revealed in the plea minutes, between March 6, 2003, and August 22, 2008, in Brooklyn, the respondent engaged in an ongoing scheme of conduct with the intent to defraud 10 or more persons and to obtain property from 10 or more persons by false pretenses, representations, or promises, and obtained property from one or more such persons.
By virtue of his felony convictions, the respondent ceased to be an attorney and counselor-at-law, pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred.
The respondent consents to his name being stricken from the roll of attorneys.
Accordingly, the motion by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), is granted, to reflect the respondent’s disbarment on April 1, 2011.
Mastro, A.P.J, Rivera, Skelos, Dillon and Angiolillo, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Eric Michael Manganelli, is disbarred, effective April 1, 2011, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Eric Michael Manganelli, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Eric Michael Manganelli, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as *114agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application, or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Eric Michael Manganelli, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).